Order entered November 10, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00298-CR

                     MONTRANCE TYRONE ROBERSON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F15-51843-N

                                           ORDER
       Before the Court is appellant’s November 9, 2016 motion to extend time for filing his

brief. In the motion, appellant states he needs more time because, in addition to his workload on

other appeals, he did not receive the reporter’s record (originally due July 7, 2016) until

November 7, 2016. We GRANT appellant’s motion and ORDER the brief filed no later than

December 30, 2016.


                                                     /s/   ADA BROWN
                                                           JUSTICE